 1   M. ELIZABETH DAY (SBN 177125)
     eday@feinday.com
 2   DAVID ALBERTI (SBN 220265)
     dalberti@feinday.com
 3   MARC BELLOLI (SBN 244290)
     mbelloli@feinday.com
 4   FEINBERG DAY ALBERTI LIM & BELLOLI
     LLP
 5   1600 El Camino Real, Suite 280
     Menlo Park, CA 94025
 6   Tel: 650.618.4360
     Fax: 650.618.4368
 7
     HAO NI (pro hac vice)
 8   hni@nilawfirm.com
     NI, WANG & MASSAND, PLLC
 9   8140 Walnut Hill Lane, Suite 500
     Dallas, TX 75231 Telephone: (972) 331-4600
10   Facsimile: (972) 314-0900

11   Attorneys for Plaintiff
     Hypermedia Navigation LLC
12

13                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
14                                OAKLAND DIVISION

15
     HYPERMEDIA NAVIGATION LLC,                     Case No. 4:18-cv-06137-HSG
16
                         Plaintiffs,                 ADMINISTRATIVE MOTION AND
17                                                   ORDER TO RESCHEDULE CASE
           v.                                        MANAGEMENT CONFERENCE
18
     GOOGLE LLC,
19
                         Defendant.
20

21

22

23

24

25

26

27

28
                                                       ADMINISTRATIVE MOTION AND ORDER TO
                                                  RESCHEDULE CASE MANAGEMENT CONFERENCE
                                                                           4:18-CV-06137-HSG
 1

 2

 3         The Case Management Conference was originally scheduled for January 8, 2019. (Dkt. No.
 4   12)
 5         On December 12, 2018, this Court gave notice that the Case Management Conference was
 6   continued to January 15, 2019. (Dkt. No. 17).
 7         Plaintiff Hypermedia Navigation, LLC respectfully requests the Court move the Case
 8   Management Conference to January 22, 2019, or another date at the Court’s convenience.
 9   Plaintiff’s lead counsel planned international travel for January 10-16 based on the initial Case
10   Management Conference date.
11         Plaintiff has conferred with Defendant and Defendant is unopposed to this rescheduling.
12
                                                      Respectfully submitted,
13
     Dated: December 19, 2018                          NI, WANG & MASSAND, PLLC
14

15
                                                       By:   /s/ Hao Ni
16                                                            Hao Ni
17                                                     Attorney for Plaintiff
                                                       HYPERMEDIA NAVIGATION LLC
18

19                                   CERTIFICATE OF SERVICE
20
            I certify that all counsel of record is being served on December 19, 2018, with a copy of
21
     this document via the Court’s CM/ECF system.
22

23                                                       /s/ Hao Ni
                                                         Hao Ni
24

25

26

27

28
                                                           ADMINISTRATIVE MOTION AND ORDER TO
                                                      RESCHEDULE CASE MANAGEMENT CONFERENCE
                                                                               4:18-CV-06137-HSG
 1

 2          Good cause appearing, the motion is GRANTED. The Case Management Conference is
 3
     rescheduled to January 22, 2019 at 2:00 p.m.
 4
            IT IS SO ORDERED.
 5

 6

 7   Date: December 26, 2018                        __________________________
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            ADMINISTRATIVE MOTION AND ORDER TO
                                                       RESCHEDULE CASE MANAGEMENT CONFERENCE
                                                                                4:18-CV-06137-HSG
